—Order, Supreme Court, New York County (Charles Ramos, J.), entered March 29, 1999, which granted the motion of defendant Hiro Real Estate Co. for summary judgment and denied plaintiffs cross motion for summary judgment, unanimously affirmed, with costs.
Plaintiff has failed to demonstrate its entitlement to a real estate brokerage commission. Indeed, the evidence establishes, to the contrary, that no “meeting of minds” occurred between defendant owner and Memorial Sloan Kettering Cancer Center concerning the essential terms of a lease to rent space in defendant’s building (see, Rusciano Realty Servs. v Griffler, 62 NY2d 696). As the IAS Court properly held, Sloan-Kettering did not accept the lease terms proposed by defendant since its counteroffer operated to terminate defendant’s original offer and rendered any subsequent acceptance of the original offer inoperative (see, Greystone Partnerships Group v Koninklijke Luchtvaart Maatschappij, 815 F Supp 745, 753). In any case, the conduct of the parties after the alleged June 30th “meeting of minds” clearly reveals that negotiations concerning rental levels were on-going and that an agreement on rent had not been reached. Furthermore, since defendant was not unjustly enriched by plaintiff’s services, plaintiff may not recover in quantum meruit (see, Bradkin v Leverton, 26 NY2d 192, 197). Concur — Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.